Citation Nr: 1333145	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-37 883A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from November 10, 2004 to October 2, 2013.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD from October 3, 2012.

3.  Entitlement to service connection for gastrointestinal disability, including gastroesophageal reflux disease, a hiatal hernia and/or irritable bowel syndrome, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from September 2001 to November 2004.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from multiple rating decisions of the VA Regional Office in Newark, New Jersey.  The Veteran appealed the denial of the benefits sought.  The case was most recently certified by the Baltimore, Maryland RO.

In a May 2010 decision the Board, in pertinent part, remanded the issues of entitlement to service connection for PTSD, and a gastrointestinal disability for further development.

By rating action dated in June 2012, service connection was granted for PTSD.  A 30 percent disability was assigned effective from November 10, 2004.  The Veteran appealed the rating assigned, and in a May 2013 rating decision the evaluation for PTSD was increased to 70 percent, effective from October 3, 2012.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of service connection. See AB v. Brown, 6 Vet.App. 35 (1993). 

Following review of the record, appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that symptoms associated with his PTSD have warranted an initial rating in excess of 30 percent since November 10, 2004.  He also maintains that he has had a gastrointestinal disability, to include gastroesophageal reflux disease, a hiatal hernia and/or irritable bowel syndrome since active duty for which service connection is warranted.  However, the Board finds that further development is warranted prior to disposition of these issues on appeal.

The Veteran was afforded a VA examination for PTSD purposes in October 2012 which was conducted by a VA registered nurse.  Specific instructions were provided prior to examination stipulating that if the evaluation were performed by a nurse that the examination would have to be conducted under the close supervision of a board-certified or board-eligible psychiatrist or licensed doctorate-level psychologist.  The Board observes, however, that is no record that the examination was conducted with the appropriate level of supervision.  As such, the examination and report are inadequate for adjudication purposes.  The case must be remanded for re-examination by a VA psychiatrist or psychologist.  

The Veteran was afforded a VA gastrointestinal examination in October 2012.  The examining physician noted that while it was promised that the claims folder would be available for review, the file was not received by the time the appellant reported for examination.  The examiner thus stated that any opinion offered was based on limited information.  Upon conclusion of the examination, the VA physician reiterated that the claims folder was not sent and provided inconclusive findings, but determined that it was unlikely that gastrointestinal symptoms were related to the Veteran's military service.  Without the examiner having an opportunity to review the file, however, the examination report and opinion are inadequate for adjudication purposes.  

Fulfillment of VA's statutory duty to assist the appellant includes requesting a thorough and contemporaneous VA examination, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991).  Hence, the appellant should be scheduled for another VA examination of his gastrointestinal system and the examiner should offer an opinion after considering all of the evidence in the claims folder as well as that located on Virtual VA.  The Board also points out that the examiner did not address whether any gastrointestinal disability is secondary to or has been aggravated by any other service-connected disorder, including PTSD.  VA is required to consider all issues reasonably raised by a veteran's statements and the evidence. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991). 

Additionally, review of the record, including Virtual VA, reflects that the Veteran received regular VA treatment in the past, to include for psychiatric symptomatology.  The most recent clinical records, however, date through May 2007.  As indicated above, he has relocated to another VA jurisdiction since that time.  As VA has constructive possession of any subsequent records, they must be retrieved and associated with the other evidence on file.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, the Veteran should be contacted and requested to identify all health care providers, including VA facilities, who have treated him for a gastrointestinal disability since service, and for posttraumatic stress disorder since 2007.  The RO should thereafter secure these records.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who have treated him for any gastrointestinal disability since service, as well as for posttraumatic stress disorder since 2007.  This includes identifying any treatment provided by any VA health care provider.  After securing the necessary releases, the RO should request this information, if not already of record.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Following receipt of any additional records, schedule the Veteran for a VA internal medicine examination by a VA physician to determine whether it is at least as likely as not that any diagnosed gastrointestinal disorder is related to service, or is caused or aggravated by a service-connected disorder.  The claims folder and access to Virtual VA records must be made available to the examiner.  All necessary tests and studies should be conducted and clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following the examination the examiner must opine: a) whether it is at least as likely as not a gastrointestinal disorder is of service onset; if not, b) whether it is at least as likely as not that a gastrointestinal disorder was caused by a service-connected disability, including PTSD; if not, c) whether it is at least as likely as not that a gastrointestinal disorder was made chronically worse (aggravated) by a service-connected disability, including PTSD.  If aggravation is found, the examiner must render an opinion addressing the extent of the aggravation and provide a baseline prior to the aggravation. 

The examination report must include a complete rationale for the opinion and conclusions reached.

3.  After completing step one, the RO must also schedule the Veteran for an examination by a VA psychiatrist or psychologist, to determine the nature and extent of any disability caused by posttraumatic stress disorder.  The claims folder, to include access to Virtual VA, must be made available to the examiner.  All necessary tests and studies, to include psychological testing, should be performed in order to assess the symptomatology attributable to posttraumatic stress disorder.  The report of the examination should contain a detailed account of all clinical manifestations of PTSD.  A Global Assessment of Functioning score should be provided with an explanation of the score's meaning within the context of the applicable rating criteria (to be provided by the RO).

The examiner should offer an opinion addressing the effect of the appellant's posttraumatic stress disorder on his employability to include a complete discussion of all functional impairments as they affect social and industrial opportunities.  The examination report must include a complete rationale for the opinions and conclusions reached.

4.  The Veteran must be given adequate notice of all examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2013).  Any failure to appear for an examination should be noted in the file. 

5.  The RO must ensure that the clinical examinations and reports requested above comply with this remand.  If the reports are insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include whether any gastrointestinal disability is secondary to or has been aggravated by any other service-connected disorder, including PTSD.  If all benefits sought are not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


